         Case 2:18-cv-02158-KHV Document 552 Filed 01/19/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 D.M., a minor by and through his next friend            )
 and natural guardian, KELLI MORGAN,                     )
                                                         )
                                 Plaintiff,              )         CIVIL ACTION
                                                         )
 v.                                                      )         No. 18-2158-KHV
                                                         )
 WESLEY MEDICAL CENTER, LLC d/b/a                        )
 WESLEY MEDICAL                                          )
 CENTER-WOODLAWN, et al.,                                )
                                                         )
                                 Defendants.             )
                                                         )

                                  ORDER OF APPOINTMENT

       On January 6, 2021, in light of the necessary COVID-19 precautions, the Court ordered

that the trial set for February 16, 2021 be held by Zoom or a hybrid combination of live and remote

participation by counsel, parties and witnesses. Order And Order To Show Cause (Doc. #531).

On January 7, 2020, the Court entered an Order To Show Cause (Doc. #532) noting the complex

and technical nature of trials by Zoom or a hybrid combination of live and remote participation.

Accordingly, the Court proposed the appointment of a Special Master to perform technical

responsibilities attendant to the use of the Zoom platform before and throughout trial and post-trial

proceedings. The Court directed the parties to show cause why the Court should not appoint a

Special Master to work with the Court to manage, administer and oversee the trial’s Zoom account

and other technological aspects of the trial related to Zoom. The Court also requested that the

parties provide suggestions regarding person(s) to be named as a Special Master and any proposed

allocation of compensation of the Special Master.

       In response, plaintiff and defendants did not object to the appointment of a Special Master.
         Case 2:18-cv-02158-KHV Document 552 Filed 01/19/21 Page 2 of 5




See Doc. # 542; Doc. #543. Plaintiff suggested the Court appoint Christian Tiedemann, Founding

Partner of Prolumina, as Special Master given (1) his experience in trial management via Zoom

since the emergence of the COVID-19 pandemic and (2) the security measures Prolumina uses to

ensure a secure trial. Plaintiff’s Response To Order To Show Cause (Doc. #542).

       On January 12, 2021, the Court ordered that the parties show cause in writing why Christian

Tiedemann and/or Prolumina should not be appointed Special Master. Order To Show Cause

(Doc. #545). The Court also ordered that (1) the parties confirm the availability of Mr. Tiedemann

and any conflicts that may preclude him from serving in this role and (2) the cost of the Special

Master be split in equal parts among the parties that by February 1, 2021 fail to notify the Court

that they have settled. Id.

       On January 14, 2021, the parties filed a joint response stating that no party objected to the

Court’s appointment of Mr. Tiedemann of Prolumina as Special Master to perform technical

responsibilities attendant to the use of the Zoom platform before and throughout trial and post-trial

proceedings. All Parties’ Response To Court’s Show Cause Order Regarding Appointment Of

Christian Tiedemann And/Or Prolumina As Special Master (Doc. #548). The parties also attached

Mr. Tiedemann’s fee schedule. Prolumina Remote Testimony Services (Doc. #548-3).

I.     Appointment Of Special Master

       The Court now appoints as Special Master Christian Tiedemann, of the company

Prolumina:

               Christian Tiedemann
               Prolumina
               2200 Sixth Avenue, Suite 425
               Seattle, WA 98121
               206-826-9943 tel
               E-Mail: ctiedemann@prolumina.net

       This appointment is made pursuant to Fed. R. Civ. P. 53 and the inherent authority of the


                                                -2-
              Case 2:18-cv-02158-KHV Document 552 Filed 01/19/21 Page 3 of 5




Court. As Rule 53 requires, the Court sets out below the duties and terms of the Special Master

and reasons for appointment, and orders the Special Master to “proceed with all reasonable

diligence.” Rule 53(b)(2).

II.       Rule 53(b)(2)

          Rule 53 requires an order of appointment to include certain contents. See Fed. R. Civ. P.

53(b)(2). The following discussion sets forth the matters required.

          A.      Special Master’s Duties

          Rule 53(a)(1)(A) states that the Court may appoint a Special Master to “perform duties

consented to by the parties.” As indicated in the Order To Show Cause (Doc. #542), the Special

Master’s duties shall be as follows:1

      •   Manage, administer and oversee the trial’s Zoom account and other technological aspects
          of the trial related to Zoom.

      •   Constant monitoring of the Zoom platform throughout its utilization during trial.

      •   Coordinate with judicial personnel who shall maintain technical and administrative control
          over the Court’s Zoom account.

          B.      Communications With The Parties And The Court

          Rule 53(b)(2)(B) directs the Court to set forth “the circumstances, if any, in which the

[Special Master] may communicate ex parte with the court or a party.” The Special Master may

communicate ex parte with the Court at the Special Master’s discretion, without providing notice

to the parties, regarding logistics, the nature of his activities, and other appropriate matters

associated with managing, administering and overseeing the trial’s Zoom account and other

technological aspects of the trial related to Zoom. The Special Master may communicate ex parte




          1
               This list is meant to be illustrative, not comprehensive. The Court may amend this
Order to add additional duties related to Zoom and other technological aspects of the trial.
                                                 -3-
         Case 2:18-cv-02158-KHV Document 552 Filed 01/19/21 Page 4 of 5




with any party or their counsel, as the Special Master deems appropriate, for the purposes of

ensuring the efficient administration, management and oversight of the trial’s Zoom account and

other technological aspects of the trial related to Zoom. The Special Master shall not communicate

to the Court any substantive matter the Special Master learned during an ex parte communication

between the Special Master and any party.

       C.      Special Master’s Record

       Rule 53(b)(2)(C) states that the Court must define “the nature of the materials to be

preserved and filed as a record of the [Special Master’s] activities.” The Special Master shall

maintain normal billing records of his time spent on this matter, in order to calculate the

appropriate compensation based on his hourly rate.

       D.      Compensation

       Rule 53(b)(2)(E) states that the Court must set forth “the basis, terms, and procedure for

fixing the [Special Master’s] compensation.” See also Rule 53(g) (addressing compensation). The

Special Master shall be compensated at his current rate of $175 per hour, with this cost split in

equal parts among the parties that by February 1, 2021 fail to notify the Court that they have settled.

See Order to Show Cause (Doc. #545); Prolumina Remote Testimony Services (Doc. #548-3). At

the conclusion of this trial, the Special Master shall file a statement, which shall list the total

amount billed and shall contain a signature line for the Court, accompanied by the statement

“approved for disbursement.” If the Court determines the statement is regular and reasonable, the

Court will sign it and transmit it to the parties. The parties shall then remit to the Special Master

their proportionate share of any Court-approved amount, within 20 calendar days of Court

approval.




                                                 -4-
         Case 2:18-cv-02158-KHV Document 552 Filed 01/19/21 Page 5 of 5




       E.      Other Matters

               1.      Affidavit

       Rule 53(b)(3)(A) notes that the Court may enter an order of appointment “only after the

[Special Master] files an affidavit disclosing whether there is any ground for disqualification under

28 U.S.C. § 455.” See also Rule 53(a)(2) (discussing grounds for disqualification). The required

affidavit has been filed. See Affidavit Of Christian Tiedemann (Doc. #551-1).

               2.      Cooperation

       The parties and their counsel, including their successors in office, agents and employees,

shall provide full cooperation to the Special Master, and any staff or consultant employed by the

Special Master. Pursuant to Rule 53(c)(2), the Special Master may, if appropriate, “impose on a

party any noncontempt sanction provided by Rule 37 or 45, and may recommend a contempt

sanction against a party and sanctions against a nonparty.” As an agent and officer of the Court,

the Special Master (and those working at his direction) shall enjoy the same protections from being

compelled to give testimony and from liability for damages as those enjoyed by other federal

judicial adjuncts performing similar functions.

               3.      Access To Information And Technology

       The parties will make readily available to the Special Master any and all individuals,

information and technology under their control necessary to fulfill the Special Master’s functions

under this Order.

       IT IS SO ORDERED.

       Dated this 19th day of January, 2021 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge



                                                  -5-
